



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Bains, 2012
    ONCA 305

DATE: 20120514

DOCKET: C51005

Rosenberg, Gillese and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Paramjit Bains

Appellant

R. Graham Zoppi and Mark Halfyard, for the appellant

Catherine Mullaly, for the respondent

Heard: April 18, 2012

On appeal from the conviction entered on April 17, 2009
    and the sentence imposed on May 7, 2009 by Justice J. Elliott Allen of the Ontario
    Court of Justice, sitting without a jury.

Hoy J.A.:

[1]

The appellant, Paramjit Bains, was convicted of possession of stolen
    property over $5,000.  He does not dispute that he was in possession of a
    quantity of stolen refrigerators. At issue on this appeal is the trial judges conclusion
    that the appellant knew the refrigerators were stolen.

[2]

The appellant submits that the trial judges conclusion that he knew the
    refrigerators were stolen, and his resulting conviction, depended on a
    misapprehension of the evidence, namely that the fridges were delivered and
    paid for in the middle of the night when the evidence established that payment
    and delivery occurred during regular business hours.

[3]

For the reasons that follow, I would allow the appeal, set aside the
    conviction and order a new trial.

The Background

[4]

During the weekend of March 3-4, 2007, 200 specialty refrigerators
    intended for a promotional campaign by Labatt Breweries were stolen off the
    back of two transport trucks in Mississauga.  The face of the fridges was
    customized with a large image of a beer bottle and Bud Light and National Hockey
    League logos.

[5]

Along with the fridges, the thieves also stole a skid steer from the
    trucks that contained an electronic tracking device.  On March 21, 2007, this
    led the police to the strip mall where the appellant operated a meat store.

[6]

The police found one of the fridges in the appellants office.  They
    found six more fridges a few units down, in the warehouse area at the rear of
    Mr. and Mrs. Bhambras grocery store.

[7]

Two photos of fridges were found on the appellants cell phone.

[8]

Mr. Bhambra testified that the appellant told him that he had bought
    some fridges really cheap, was going to make money selling them, and needed a
    place to store them. Mr. Bhambra agreed to accommodate the appellant by storing
    the fridges.  The appellant gave him $3,000 in cash to pay for the fridges when
    delivered.  Mr. Bhambra subsequently accepted delivery of about 25 fridges, and
    paid the men who made the delivery.  Mr. Bhambra testified that the fridges
    were delivered approximately seven, ten, fifteen days before the police found
    the six fridges in the warehouse at the rear of his store on March 21, 2007. 
    Mr. Bhambra did not sign for the fridges when they were delivered, obtain a
    receipt for the payment, or give or receive any documentation.

[9]

Mr. Gunn, the owner of a restaurant in the strip mall, testified that he
    had seen someone wheeling a fridge on a cart and inferred it was coming from the
    Bhambrass grocery store.  Maybe the day before that, he had also seen the
    appellant burning boxes behind his store.  Mr. Gunn also testified that the
    appellant had offered to sell him a fridge.

The trial judges reasons

[10]

The
    trial judge found as follows with respect to the appellants state of
    knowledge:

With respect to his state of knowledge, the behaviour around
    these fridges; keeping them somewhere other than his property, paying for them
    with cash
in the middle of the night
through a third party, the
    absence of any paperwork, attempting to sell a fridge to Mr. Gunn, and so on,
    in my view are inconsistent with any conclusion other than that he knew that
    these refrigerators had been obtained by the commission of a criminal offence.  One
    can tell simply by looking at the fridges that they are a special purpose item.
    We understand from the agreed facts that they were intended for promotion by [Labatts],
    and they are not the sort of thing that normally would be bought and sold in
    some sort of secondary market legitimately.

We also have the time line here which again is a piece of
    evidence which may not be conclusive, but in my view suggests, as well,
    knowledge as a result of the combination of the unique nature of the goods and
    the difficulties around transportation and so on, and the temporal connection
    to the hijacking of the cargo.  All of those factors, in my mind, add up to
    proof beyond a reasonable doubt, both that the possession that he had was a
    possession knowing that the property was obtained by the commission of [a]
    crime.  And on that basis, there will be a conviction. [Emphasis added.]

The test:
Morrissey
and
Lohrer

[11]

In
R. v. Morrissey
(1995), 22 O.R. (3d) 514 (C.A.), at p. 541, Doherty J.A. wrote:

Where a trial judge is mistaken as to the substance of material
    parts of the evidence and those errors play an essential part in the reasoning
    process resulting in a conviction then, in my view, the accuseds conviction is
    not based exclusively on the evidence and is not a true verdict. Convictions
    resting on a misapprehension of the substance of the evidence adduced at trial
    sit on no firmer foundation than those based on information derived from
    sources extraneous to the trial.  If an appellant can demonstrate that the
    conviction depends on a misapprehension of the evidence then, in my view, it
    must follow that the appellant has not received a fair trial, and was the
    victim of a miscarriage of justice.  This is so even if the evidence, as
    actually adduced at trial, was capable of supporting a conviction.

[12]

Binnie
    J., writing for the Supreme Court in
R. v. Lohrer
, 2004 SCC 80, [2004]
    3 S.C.R. 732,

agreed with Doherty J.A.s observations in
Morrissey
.
     At para. 1, he noted that, where the
Morrissey
test is made out, an
    accused appellant is not also required to show that the verdict cannot be
    supported by the evidence.  At para. 2, he commented:

[13]

Morrissey
,
    it should be emphasized, describes a stringent standard. The misapprehension of
    the evidence must go to the substance rather than to the detail. It must be
    material rather than peripheral to the reasoning of the trial judge  the
    errors thus identified must play an essential part not just in the narrative of
    the judgment but in the reasoning process resulting in a conviction.

[14]

At
    paras. 7 and 8, Binnie J. indicated that the test can also be phrased in the
    manner stated in the reasons of Rothman J.A., dissenting in the result, in the
    Quebec Court of Appeal in
R. v. C. (R.)
(1993), 81 C.C.C. (3d) 417,
    and adopted by a majority of the Supreme Court in [1993] 2 S.C.R. 226: Did the
    trial judge err in his appreciation of the evidence in a manner that could have
    affected the outcome?

[15]

In
R. v. Sinclair
, 2011 SCC 40, [2011] 3 S.C.R. 3, the Supreme Court
    confirmed the
Lohrer
test. LeBel J., at para. 56, writing for three of
    the majority judges, described the standard in
Morrissey
and
Lohrer
as follows:

In other words, an error in the assessment of the evidence will
    amount to a miscarriage of justice only if striking it from the judgment would
    leave the trial judges reasoning on which the conviction is based on unsteady
    ground.

Did the trial judge misapprehend the evidence?

[16]

I
    agree with the appellant that the trial judge misapprehended the evidence
    regarding when Mr. Bhambra took delivery of the 25 fridges.

[17]

No
    witness testified that the delivery occurred during the middle of the night.  Mr.
    Bhambra testified that he was in the grocery store at the time, and when the
    truck arrived he thought it was one of his regular grocery deliveries.  Mrs.
    Bhambra testified that she worked at the store on weekdays, for ten to twelve
    hours a day, at the front only.  She testified that she did not see the
    fridges unloaded, but later on when she went to the warehouse area at the back
    she saw them.

[18]

There
    was no evidence that regular grocery deliveries occur in the middle of the
    night, or that the Bhambras store operated throughout the night.  From the
    evidence, it appears that the delivery occurred during regular business hours.

Is the
Morrissey
/
Lohrer
test met?

[19]

In
    my view, the stringent test set out in
Morrissey
and
Lohrer
is met in this case.

[20]

The
    trial judge inferred that the appellant had knowledge that the fridges were
    stolen based on circumstantial evidence.  The trial judge specifically referred
    to the time of delivery in his reasons as a factor leading to his finding of
    guilt.  He concluded that all of the factors enumerated in the trial judges
    reasons added up to proof beyond a reasonable doubt that the appellant knew
    the property was obtained by the commission of a crime.

[21]

From
    this, it is clear that the time of delivery was material in his reasoning
    process.  The time of delivery was not simply part of the narrative.  The trial
    judges misapprehension of the evidence as to the time of delivery could have
    coloured his evaluation of the other circumstantial evidence and affected his
    conclusion.  As counsel for the appellant argues, transactions that occur in
    the middle of the night raise serious concerns about their legitimacy.  Objectively,
    the time of delivery is a significant factor.

[22]

It
    is, in my view, helpful to contrast this case with LeBel J.s analysis of the
    fact situation in
Sinclair.
In
Sinclair
, the accused was
    convicted of manslaughter.  The trial judges finding of guilt also rested on
    circumstantial evidence.  It was argued that the trial judge had treated the Crowns
    theory that Mr. Sinclair and two others had planned to go out together to
    commit a robbery as evidence, and that misapprehension underpinned the trial
    judges conclusion that Mr. Sinclair was later at the scene of the crime.  A
    majority of the judges concluded that the trial judge had not misapprehended
    the evidence, and Mr. Sinclairs conviction was restored.

[23]

LeBel
    J., writing for three of the majority judges, went on to conclude that, even if
    the trial judge had misapprehended the evidence, the test in
Lohrer
was not met.  He wrote, at para. 57:

In light of the circumstantial evidence the trial judge
    accepted, it cannot seriously be doubted that she would nonetheless have found
    that Mr. Sinclair was at the crime scene at the time of the assault on Mr.
    Lecours.  In my opinion, if the trial judge could in fact be assumed to have
    accepted the evidence of a plan to commit a robbery, that acceptance would
    clearly have been incidental to her finding that Mr. Sinclair was at the crime
    scene. How little importance she attached to the alleged plan to commit a
    robbery should also come as no surprise: Mr. Sinclar was charged with manslaughter,
    not with conspiracy to commit robbery. Although evidence of such a plan would
    likely have strengthened the inference that Mr. Sinclair and Mr. Pruden-Wilson
    had been together throughout, it did not need to be central to the trial
    judges reasoning, because it was not an element of the Crowns burden.

[24]

In
    this case, the importance that the trial judge ascribed to the time of delivery
    is signified by the specific reference to it in his reasons.  It went directly
    to knowledge, and was an element of the Crowns burden.

[25]

As
    Binnie J. noted in
Lohrer
, it is not necessary for the appellant to
    show that the conviction could not be supported by the evidence.  However, the
    fact that the trial judge might have come to the same inference on the other
    evidence adduced at trial warrants a new trial.  I would accordingly set aside
    the appellants conviction and order a new trial.

Alexandra Hoy
    J.A.

I agree M.
    Rosenberg J.A.




Gillese J.A. (Dissenting):

[26]

With
    respect, I disagree that the misapprehension of evidence in this case rises to
    the level necessary to set aside the conviction.

[27]

As
    my colleague states, for a misapprehension of evidence to render a trial unfair
    such that the conviction must be set aside and a new trial ordered, the
    misapprehension must: (1) go to the substance, rather than the detail, of the
    evidence; and (2) play an essential part in the reasoning process that resulted
    in a conviction.  As my colleague recognizes, this is a stringent standard.
[1]


[28]

In
    my view, neither prong of the test is met in this case.

[29]

The
    misapprehension of evidence is the trial judges statement that the
    refrigerators were delivered to the Bhambras storage warehouse in the middle
    of the night, whereas the evidence is unclear when the delivery took place. 
    As I read the reasons of the trial judge, the substance of the evidence
    relating to the delivery of the fridges is not the fact of its timing.  Rather,
    the substance of the evidence is that: Mr. Bains arranged to have the fridges
    delivered and stored somewhere other than his own property (the Bhambras
    warehouse); he arranged to pay $3,000 in cash for the fridges; he did not make
    the payment himself but, instead, arranged to have a third party (Mr. Bhambras)
    make the payment; and, there was a complete absence of paperwork to record
    either the delivery of, or the payment for, the fridges.

[30]

Accordingly,
    the timing of the delivery of the fridges is a matter going to the detail,
    rather than the substance, of the evidence.  While my view on this point is
    based on a reading of the trial judges reasons for conviction, counsels
    closing submissions reinforce this view:  neither mentions the timing of the
    delivery.

[31]

Nor,
    in my view, did the misapprehension play an essential part in the trial judges
    reasoning process.  At trial, it was conceded that the refrigerators had been
    stolen.  Thus, the live issues were whether Mr. Bains had possession of the
    stolen refrigerators and, if so, whether he had knowledge that they were
    stolen.

[32]

After
    setting out the findings which led him to conclude beyond a reasonable doubt
    that Mr. Bains was in possession of the refrigerators, the trial judge turned
    to the issue of knowledge.  In concluding that Mr. Bains had the requisite
    knowledge, the trial judge relied on the following findings: Mr. Bains
    behaviour in respect of the fridges; his storage of the goods somewhere other
    than his property; payment for the fridges by cash and through a third party;
    the absence of any paperwork in relation to the purchase and delivery of the
    goods; Mr. Bains attempt to sell the refrigerators, an activity outside his
    normal business which was as the owner of a meat store; the unique and
    distinctive nature of the stolen goods which was obvious simply by looking at
    them; the difficulties involved in transporting that type of good; the
    temporal connection to the hijacking; and, the timing of the delivery of the
    fridges.

[33]

It
    is important to note that the trial judge does not make the timing of the
    delivery a discrete finding of fact.  Rather, the misapprehension as to timing
    is made in the course of the trial judges findings on the storage of, and
    payment for, the stolen goods.  This point is perhaps best made by seeing where
    and how the trial judge makes the in the middle of the night statement when
    dealing with the issue of knowledge.  The relevant paragraph can be found at p.
    25 of the reasons.  It reads as follows:

With respect to his [Mr. Bains] state of knowledge, the
    behaviour around these fridges;
keeping them somewhere other than his
    property, paying for them with cash in the middle of the night through a third
    party
, the absence of any paperwork, attempting to sell a fridge to Mr.
    Gunn, and so on, in my view are inconsistent with any conclusion other than
    that he knew that these refrigerators had been obtained by the commission of a
    criminal offence.  Once can tell simply by looking at the fridges that they are
    a special purpose item.  We understand from the agreed facts that there were
    intended for promotion by Molsons, and they are not the sort of thing that
    normally would be bought and sold in some sort of secondary market
    legitimately.  [Emphasis added]

[34]

A
    comparison of the present case with
Lohrer
is of assistance when
    determining whether the misapprehension was essential to the trial judges
    reasoning.

[35]

In
Lohrer
, the trial judge found that the victims life was endangered
    from the repeated blows that she had received. However, there was no medical
    evidence that the victims life was endangered.  Nonetheless, the Supreme Court
    held that the trial judge had not erred in his appreciation of the evidence in
    a manner that could have affected the outcome.  It agreed with the majority of
    the appeal court, which held that the judge had not misapprehended the evidence
    because the fact is that a fracture injury ... is serious and
can be
life threatening.

[36]

In
    the present case, the trial judge stated that the fridges were paid for in the
    middle of the night, a statement that increases the apparently nefarious nature
    of the transaction. However, given that there was no clear evidence as to the
    timing of the delivery of the fridges, the fact is that the fridges
could
    have been
paid for in the middle of the night.

[37]

Before
    setting aside a conviction based on the misapprehension of evidence, the
    reviewing court must be satisfied of the centrality

[2]
of the misapprehension of evidence to the trial judges reasoning process
    resulting in conviction.  For the reasons given, I do not see that the trial
    judges misapprehension of evidence played a central or essential part in his
    reasoning process.  That is, in my opinion, the trial judge did not err in his
    appreciation of the evidence in a manner that could have affected the
    outcome.

[38]

Accordingly,
    I would dismiss the appeal.

Released: MR May 14, 2012                                                   E.E.
    Gillese J.A.





[1]
Lohrer, at para. 2.



[2]
Lohrer
at para. 8
.


